In anaction in which the plaintiff wife was granted a judgment of divorce, she appeals (1) from so much of an order of the Supreme Court, Queens County, entered November 6, 1975, as denied her motion inter alia to punish defendant for contempt and (2) from so much of a further order of the same court, entered January 23, 1976, as, upon reargument of her motion, adhered to the original determination. Appeal from the order entered November 6, 1975 dismissed. That order, to the extent that it denied plaintiff’s motion, was superseded by the order made upon reargument. Order entered January 23, 1976 modified by adding thereto, immediately after the provision adhering to the original determination, the following: "except that a hearing shall be held to determine the amount of custodial assets which defendant must invest for his children.” As so modified, order affirmed insofar as appealed from. Plaintiff is awarded one bill of $50 costs and disbursements to cover both appeals. Defendant must demonstrate at the hearing that he has complied with EPTL 7-4.2, which concerns custodial accounts that become indefeasibly vested in the beneficiary. Hopkins, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.